Citation Nr: 0639883	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-24 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 17, 1974, to 
September 24, 1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 RO decision.  


FINDINGS OF FACT

1.	No hearing disability was noted when the veteran entered 
service and audiological testing did not indicate a 
hearing disability prior to service.  

2.	A hearing disability was noted when the veteran was 
discharged and audiological testing indicated a hearing 
disability while the veteran was in active service. 

3.	There is medical evidence of a nexus between the 
veteran's current disability and the hearing loss 
incurred in service. 

4.	There is no clear and unmistakable evidence to rebut the 
presumption of soundness.  


CONCLUSION OF LAW

A hearing loss disability was incurred in active service.  38 
U.S.C.A. §§ 1131, 1132 (West. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in September 2003; a rating 
decision in December 2003; and a statement of the case in 
June 2004.  The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  VA effectively 
complied with all of the required elements under VA's duty to 
notify claimants prior to the last adjudication (a June 2004 
statement of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of these claims.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at entrance into service.  38 U.S.C.A.  §§ 1110, 1111; 
38 C.F.R. § 3.304(b).  This presumption is rebutted where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  Id.  VA must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness.  Satterfield v. Nicholson, 20 Vet. App. 386 
(2005); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004)(citations omitted); see also VAOPGCPREC 3-2003 
(July 16, 2003)(69 Fed. Reg. 25178 (2004)).  

According to 38 C.F.R. § 3.304(b), the term "noted" means 
only such conditions that are recorded in examination 
reports.  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1); see also 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

The veteran seeks service connection for a bilateral 
sensorineural hearing loss disability.  The service medical 
records indicate that audiometric testing was conducted on 
the veteran prior to enlistment and no hearing disability was 
noted.  The veteran reported no hearing loss and a clinical 
evaluation of the veteran's ears was normal.  

Although there is no documentation of an in-service 
occurrence that may have caused the veteran's hearing loss, 
shortly after enlistment, the veteran underwent additional 
audiological testing.  The testing indicates severe to 
profound high frequency sensorineural hearing loss.  The 
etiology of which was unknown.  The physician concluded, 
without explanation, that the disability existed prior to 
service.  The Medical Board found that this medical condition 
permanently disqualified the veteran from entry into service.  

A clinical examination was conducted when the veteran was 
discharged and the veteran's ears were found to be abnormal.  
Another audiological examination was conducted on the veteran 
and the results showed hearing loss in both ears.  The 
veteran also reported hearing loss before he was discharged.  

Since no defect or disorder was noted on the veteran's 
entrance exam, the veteran is presumed sound when he entered 
service.  This presumption may be rebutted if there is clear 
and unmistakable evidence that the disability existed before 
the veteran entered service.  See 38 U.S.C.A.  § 1131; 38 
C.F.R. § 3.304.  The only evidence that the veteran had a 
hearing disability prior to service is the Medical Board's 
finding that the disability existed prior to service.  This 
is not clear and unmistakable evidence that the disability 
existed prior to induction.  See Miller v. West, 11 Vet. App. 
345 (1998) (a bare conclusion as to a preexisting condition, 
even one written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness).  In this case, there is no medical 
history or factual predicate other than the Medical Board's 
conclusion.  As there is no clear and unmistakable evidence 
to rebut this presumption, the veteran is presumed sound when 
he entered active service.  

The veteran underwent two VA examinations, the first on 
September 15, 2003 for an audiological exam and the second on 
September 16, 2003 for an ear disease exam.  The audiological 
evaluation indicated that the veteran had moderate to 
profound sensorineural hearing loss in the right ear and 
moderately severe to profound sensorineural hearing loss in 
the left ear at 250 through 8000 Hertz.  This examiner 
indicated that the claim file was not available at the time 
of the examination and recommended that a decision regarding 
the veteran's claim should not be made until the claim file 
was reviewed.  

The second VA examiner reviewed the audiological testing 
results and found no active ear disease but there was 
bilateral sensorineural hearing loss.  The examiner 
concluded, after reviewing the examination and the history of 
increasing hearing difficulty, that the veteran's bilateral 
sensorineural hearing loss is more likely than not due to his 
military service.  

In conclusion, the veteran has a current hearing loss 
disability and there is medical evidence (albeit imperfect) 
of a nexus between the in-service injury and the current 
disability.  Although there is no documentation of an in-
service incident that caused the veteran's hearing loss, the 
audiological testing conducted while in service suggests that 
the hearing loss disability was incurred while in active 
service.  Additionally, there is scant evidence, besides the 
Medical Board's conclusion, to suggest that the disability 
existed prior to service.  

It is true that the consultation sheet referring to a 
questionable hearing loss was dated approximately two weeks 
after service entry.  The consultation report noted a severe 
hearing loss was indicated on three audiograms.  This 
certainly is in sharp conflict with the data and clinical 
evaluation recorded June 14, 1974.  The actual audiometric 
data reported by the in-service consultant are not available.  
The only audiometric data after June 1974 are not documented 
until September
10, 1974.   The adverse decision by the RO appears to be 
based on a determination that the June 1974 audiometric data 
were wrong and entitled to no probative impact.
A bare conclusion of preexistence in the face of virtually 
completely normal hearing on audiometry (absent an 
explanation why these earlier data are of no weight) does not 
meet the clear and unmistakable standard.  Even on the 
assumption that impaired hearing did exist before service 
entrance, it is difficult to explain how the disability was 
not aggravated on comparison of hearing acuity at separation 
vis-à-vis enlistment.  This claim may only be denied if the 
enlistment examination report is rejected in toto.  Such 
rejection, however, must be based on specialized medical 
analysis, an element not present in this record. 



ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


